148 S.E.2d 583 (1966)
267 N.C. 656
Lula Mae JONES, Administratrix of the Estate of Roy Lee Jones, Deceased,
v.
Ozell JOHNSON and his wife, Margaret Purcell Johnson.
No. 849.
Supreme Court of North Carolina.
June 16, 1966.
*585 King & Cox, Laurinburg, for plaintiff.
Mason, Williamson & Etheridge, Laurinburg, for defendants.
PER CURIAM.
This is a borderline case. However, when those parts of the plaintiff's evidence most favorable to her are considered in such light, as they must be on a motion for judgment as of nonsuit, we are of the opinion the evidence is sufficient to carry the case to the jury. There is nothing in the defendant driver's statement to the investigating officer that tends to show that she decreased her speed or blew her horn when she saw a child or children on the left side of the highway. On cross-examination, the Patrolman testified that the defendant driver said she did not apply her brakes until the child ran into the highway. According to the Patrolman's testimony, the car skidded 150 feet to the point where it struck the child and continued to skid for an additional 45 feet before it came to rest in the ditch on the right side of the road.
Discrepancies and contradictions in the plaintiff's evidence are for the jury and not for the court. Barlow v. City Bus Lines, 229 N.C. 382, 49 S.E.2d 793.
"The rule applicable in cases of this kind is that if diverse inferences may reasonably be drawn from the evidence, some favorable to the plaintiff and others to the defendant, the cause should be submitted to the jury for final determination." Hobbs v. Mann, 199 N.C. 532, 155 S.E. 163. The judgment as of nonsuit is
Reversed.
MOORE, J., not sitting.